Citation Nr: 0003975	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  92-20 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1997, for an award of an increased apportioned share of the 
veteran's Department of Veterans Affairs (VA) compensation 
benefits in behalf of his minor child, Damien, in the custody 
of the appellant.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs
Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1979.  The appellant is the mother of the veteran's minor 
child, Damien.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a November 1991 Special Apportionment 
Decision of the No. Little Rock, Arkansas, Regional Office 
(RO), and it was remanded in June 1996 and September 1997 for 
the purpose of obtaining additional financial information 
from both the veteran and the appellant.  By a May 1998 
decision, the RO granted the appellant an increased 
apportioned share of the veteran's Department of Veterans 
Affairs (VA) compensation benefits, from $56 to $100, in 
behalf of his minor child, Damien, in the custody of the 
appellant, effective from September 1, 1997.  The veteran and 
the appellant were duly informed in May 1998 of the outcome 
of the May 1998 RO decision.  Thereafter, the appellant filed 
a notice of disagreement in May 1998, indicating that she 
felt that an earlier effective date should have been assigned 
for the increase in the apportioned amount of the veteran's 
compensation benefits.  In July 1998, the appellant was 
issued a statement of the case that discussed the assignment 
of September 1, 1997, as the effective date for the increased 
apportionment of the veteran's VA compensation benefits.  


FINDINGS OF FACT

1.  The appellant's claim for an increased apportioned share 
of the veteran's VA compensation benefits in behalf of his 
minor children, Rashuandra and Damien, in the custody of the 
appellant, was received on July 12, 1991.  


2.  By a November 1991 Special Apportionment Decision, the RO 
denied the appellant's claim for an increased apportionment 
of the veteran's VA compensation benefits.  

3. In a statement received at the RO on August 3, 1992, the 
appellant expressed her disagreement with the RO's November 
1991 denial of her claim for an increased apportionment.  
Following the issuance of a statement of the case in October 
1992, the appellant perfected her claim with a substantive 
appeal that was received by VA on November 24, 1992.  

4.  In July 1995, the apportioned share of the veteran's VA 
compensation benefits in behalf of his minor children, 
Rashuandra and Damien, in the custody of the appellant, was 
reduced from $112 to $56 because Rashuandra had reached her 
18th birthday.  

5.  In a May 1998 decision, the RO granted an increased 
apportionment of the veteran's VA compensation benefits, from 
$56 to $100, in behalf of his minor child, Damien, in the 
custody of the appellant, effective from September 1, 1997.  


CONCLUSION OF LAW

Entitlement to an effective date of August 1, 1991, for an 
award of an increased apportioned share of the veteran's VA 
compensation benefits, from $56 to $100, in behalf of his 
minor child, Damien, in the custody of the appellant, is 
shown.  38 U.S.C.A. §§ 5107, 5110(a) (West 1991); 38 C.F.R. § 
3.400(e) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has presented a well-grounded claim for an 
increased apportioned share of the veteran's VA compensation 
benefits (including an earlier effective date for the award 
thereof) in behalf of his minor child, Damien, in the custody 
of the appellant, within the meaning of 38 U.S.C.A. 
§ 5107(a).  A successful claimant has not had her case fully 
adjudicated until there is a decision as to all essential 
elements, i.e., status, disability, service connection, 
rating, and when in question, effective date.  West v. Brown, 
7 Vet. App. 329, 332 (1995); Cf. Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  

Review of the claims file reveals that the RO, in a February 
1986 Special Apportionment Decision, granted an apportioned 
share of the veteran's VA compensation benefits in behalf of 
his minor children, Rashuandra and Damien, in the custody of 
the appellant, in the amount of $60.  A June 1990 Special 
Apportionment Decision granted an increase in the apportioned 
share of the veteran's VA compensation benefits in behalf of 
his minor children, Rashuandra and Damien, in the custody of 
the appellant, from $60 to $112.  Rashuandra was removed from 
the apportioned share in July 1995, by virtue of reaching her 
18th birthday, leaving the apportioned share for the minor 
child, Damien, at $56.  

On July 12, 1991, the RO received the appellant's claim for 
an increased apportioned share of the veteran's VA 
compensation benefits in behalf of his minor children, 
Rashuandra and Damien, in the custody of the appellant.  By a 
Special Apportionment Decision in November 1991, the RO 
denied the appellant's claim for an increased apportionment.  
In a statement received at the RO on August 3, 1992, the 
appellant notified the RO that she disagreed with the 
November 1991 decision 

that had denied her claim for an increased apportionment of 
the veteran's compensation benefits.  She was issued a 
statement of the case in October 1992, after which she 
submitted a substantive appeal in November 1992.  Subsequent 
Special Apportionment Decisions by the RO, in April 1993, 
November 1993, and January 1997, continued the denial of the 
appellant's claim for an increased apportionment of the 
veteran's compensation benefits.  

The appellant and the veteran were each notified by letter in 
May 1998 that the appellant's claim for an increased 
apportioned share of the veteran's VA compensation benefits, 
from $56 to $100, in behalf of his minor child, Damien, in 
the custody of the appellant, was granted in May 1998, 
effective from September 1, 1997.  

The effective date for apportionment based on an original 
claim shall be in accordance with the facts found; the 
effective date of apportionment based on other than an 
original claim shall be on the first day of the month 
following the month in which the claim for an apportionment 
is received.  38 C.F.R. § 3.400(e).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the earliest effective date for the 
award of an increased apportionment of a veteran's VA 
compensation benefits is the first day of the month following 
the date of receipt of the claim for an increased 
apportionment.  Costa v. West, 11 Vet. App. 102, 105 (1998).  

The Board has reviewed the issue of whether the increased 
apportionment, from $56 to $100 per month, for the veteran's 
son, Damien, in the custody of the appellant, should be 
effective prior to September 1, 1997.  The law is clear that 
on other than original claims for apportionment, the 
effective day will be the first day 

of the month following the month in which the claim was 
received.  See 38 C.F.R. § 3.400(e).  The $56 per month 
apportionment in behalf of the minor child, Damien, in the 
custody of the appellant, was the result of a June 1990 RO 
decision which was not appealed and which became final.  38 
U.S.C.A. § 7105.  The effective date for any later increased 
apportionment must be determined in relation to a subsequent 
claim.  A claim for an increase in the monthly apportionment 
for the minor children, Rashuandra and Damien, was received 
by the RO on July 12, 1991.  That claim was continuously 
prosecuted, resulting eventually in the RO's May 1998 action.  
Since this was not an original claim for apportionment, the 
effective date for the subsequent increase (to $100 per month 
for the minor child, Damien) should have been made effective 
August 1, 1991, that being the first day of the month 
following the month in which the claim was received.  38 
C.F.R. § 3.400(e)(1); Costa v. West, 11 Vet. App. 102 (1998).  
The RO assigned September 1, 1997, as the effective date, but 
the Board finds that an earlier effective date of August 1, 
1991, is warranted.


ORDER

The effective date for the award of an increased apportioned 
share of the veteran's VA compensation benefits, from $56 to 
$100, in behalf of his minor child, Damien, in the custody of 
the appellant, is August 1, 1991.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

